United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 21-1747
                    ___________________________

                          Charles W. Pollock, Jr.

                   lllllllllllllllllllllPetitioner - Appellant

                                       v.

                  Warden Steve Kallis, FMC Rochester

                   lllllllllllllllllllllRespondent - Appellee
                                   ____________

                 Appeal from United States District Court
                      for the District of Minnesota
                              ____________

                       Submitted: September 2, 2021
                         Filed: September 8, 2021
                              [Unpublished]
                              ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.
       Charles Pollock appeals after the district court1 dismissed his 28 U.S.C. § 2241
petition, which sought relief based on Rehaif v. United States, 139 S. Ct. 2191, 2200
(2019) (holding that for felon-in-possession offense, the government must prove a
defendant knew they belonged to category of persons barred from possessing
firearms). We are bound by this court’s decision in Jones v. Hendrix that a petitioner
cannot employ § 2241 to raise a claim under Rehaif when he could have raised a
Rehaif-style argument either on direct appeal or in his initial 28 U.S.C. § 2255
motion, even if circuit precedent “was at that time against him” because he “could
have succeeded before the en banc court or before the Supreme Court.” Jones v.
Hendrix, -- F.4th --, 2021 WL 3435542, at *2–3 (8th Cir. Aug. 6, 2021). As such,
after careful review, we conclude that the district court did not have jurisdiction over
Pollock’s § 2241 petition. We further conclude that the district court did not abuse
its discretion in denying Pollock’s motion to strike. See Dall v. United States, 957
F.2d 571, 572 (8th Cir. 1992) (per curiam) (standard of review).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also grant Pollock’s pending
motion to supplement the record and deny his motion for a court order.
                     ______________________________




      1
      The Honorable Nancy E. Brasel, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Tony L.
Leung, United States Magistrate Judge for the District of Minnesota.

                                          -2-